
	
		II
		109th CONGRESS
		2d Session
		S. 4087
		IN THE SENATE OF THE UNITED STATES
		
			December 6, 2006
			Mr. Crapo (for himself,
			 Mrs. Lincoln, Mr. Grassley, Mr.
			 Baucus, and Mr. Allard)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code to provide a tax
		  credit to individuals who enter into agreements to protect the habitats of
		  endangered and threatened species, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Endangered Species Recovery Act of
			 2006.
		2.Endangered
			 species recovery credit
			(a)In
			 generalSubpart B of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					30D.Endangered
				species recovery credit
						(a)In
				generalIn the case of an eligible taxpayer, there shall be
				allowed as a credit against the tax imposed by this chapter for the taxable
				year an amount equal to the sum of—
							(1)the habitat
				protection easement credit, plus
							(2)the habitat
				restoration credit.
							(b)Limitation
							(1)In
				generalThe credit allowed under subsection (a) for any eligible
				taxpayer for any taxable year shall not exceed the endangered species recovery
				credit limitation allocated to the eligible taxpayer under subsection (f) for
				the calendar year in which the taxpayer's taxable year ends.
							(2)Carryforwards
								(A)In
				generalIf the amount of the credit allowable under subsection
				(a) for any taxpayer for any taxable year exceeds the endangered species
				recovery credit limitation allocated under subsection (f) to such taxpayer for
				the calendar year in which the taxpayer's taxable year ends, such excess may be
				carried forward to the next taxable year for which such taxpayer is allocated a
				portion of the endangered species recovery credit limitation.
								(B)Carryforward of
				allocation amountIf the amount of the endangered species
				recovery credit limitation allocated to an eligible taxpayer for any calendar
				year under subsection (f) exceeds the amount of the credit allowed to the
				taxpayer under subsection (a) for the taxable year ending in such calendar
				year, such excess may be carried forward to the next taxable year of the
				taxpayer. For purposes of this paragraph, any amount carried to another taxable
				year under this subparagraph shall be treated as allocated to the taxpayer for
				use in such taxable year under subsection (f).
								(c)Eligible
				taxpayerFor purposes of this section—
							(1)In
				generalThe term eligible taxpayer means—
								(A)a taxpayer
				who—
									(i)owns real
				property which contains the habitat of a qualified species, and
									(ii)enters into a
				qualified perpetual habitat protection agreement, a qualified 30-year habitat
				protection agreement, or a qualified habitat protection agreement with the
				appropriate Secretary with respect to such real property, and
									(B)any other
				taxpayer who—
									(i)is a party to a
				qualified perpetual habitat protection agreement, a qualified 30-year habitat
				protection agreement, or a qualified habitat protection agreement, and
									(ii)as part of any
				such agreement, agrees to assume responsibility for costs paid or incurred in
				protecting or preserving the habitat which is the subject of such
				agreement.
									(2)Qualified
				perpetual habitat protection agreementThe term qualified
				perpetual habitat protection agreement means an agreement—
								(A)under which the
				taxpayer grants to the appropriate Secretary, the Secretary of Agriculture, or
				a State an easement in perpetuity for the protection of the habitat of a
				qualified species, and
								(B)which meets the
				requirements of paragraph (5).
								(3)Qualified
				30-year habitat protection agreementThe term qualified
				30-year habitat protection agreement means an agreement—
								(A)under which the
				taxpayer grants to the appropriate Secretary, the Secretary of Agriculture, or
				a State an easement for a period of not less than 30 years and less than
				perpetuity for the protection of the habitat of a qualified species, and
								(B)which meets the
				requirements of paragraph (5).
								(4)Qualified
				habitat protection agreementThe term qualified habitat
				protection agreement means an agreement—
								(A)under which the
				taxpayer enters into an agreement with the appropriate Secretary, the Secretary
				of Agriculture, or a State to protect the habitat of a qualified species for a
				specified period of time, and
								(B)which meets the
				requirements of paragraph (5).
								(5)RequirementsAn
				agreement meets the requirements of this paragraph if—
								(A)the agreement is
				not inconsistent with any recovery plan which has been approved for a qualified
				species under section 4 of the Endangered Species Act of 1973,
								(B)the appropriate
				Secretary and the eligible taxpayer enter into a habitat management plan
				designed to—
									(i)restore or
				enhance the habitat of a qualified species, or
									(ii)reduce threats
				to a qualified species through the management of the habitat, and
									(C)the appropriate
				Secretary ensures that the eligible taxpayer is provided with technical
				assistance in carrying out the duties of the taxpayer under the terms of the
				agreement.
								(d)Habitat
				protection easement credit
							(1)In
				generalFor purposes of subsection (a)(1), the habitat protection
				easement credit for any taxable year is an amount equal to—
								(A)in the case of an
				eligible taxpayer who has entered into a qualified perpetual habitat protection
				agreement during such taxable year, 100 percent of the excess (if any)
				of—
									(i)the fair market
				value of the real property with respect to which the qualified perpetual
				habitat protection agreement is made, determined on the day before such
				agreement is entered into, over
									(ii)the fair market
				value of such property, determined on the day after such agreement is entered
				into,
									(B)in the case of an
				eligible taxpayer who has entered into a qualified 30-year habitat protection
				agreement during such taxable year, 75 percent of such excess, and
								(C)in the case of
				any other eligible taxpayer, zero.
								(2)Reduction for
				amount received for easementThe credit allowed under subsection
				(a)(1) shall be reduced by any amount received by the taxpayer in connection
				with the easement.
							(3)Limitation
				based on amount of taxThe credit allowed under subsection (a)(1)
				for any taxable year shall not exceed the sum of—
								(A)the taxpayer's
				regular tax liability for the taxable year reduced by the sum of the credits
				allowable under subpart A and sections 27, 30, 30B, and 30C, and
								(B)the tax imposed
				by section 55(a) for the taxable year.
								(4)Carryforward of
				unused creditIf the credit allowable under subsection (a)(1) for
				any taxable year exceeds the limitation imposed by paragraph (3) for such
				taxable year, such excess shall be carried to the succeeding taxable year and
				added to the credit allowable under subsection (a)(1) for such succeeding
				taxable year.
							(5)Qualified
				appraisals requiredNo amount shall be taken into account under
				this subsection unless the eligible taxpayer includes with the taxpayer's
				return for the taxable year a qualified appraisal (within the meaning of
				section 170(f)(11)(E)) of the real property.
							(e)Habitat
				restoration credit
							(1)In
				generalFor purposes of subsection (a)(2), the habitat
				restoration credit for any taxable year shall be an amount equal to—
								(A)in the case of a
				qualified perpetual habitat protection agreement, 100 percent of the costs paid
				or incurred by an eligible taxpayer during such taxable year pursuant to such
				agreement,
								(B)in the case of a
				qualified 30-year habitat protection agreement, 75 percent of the costs paid or
				incurred by an eligible taxpayer during such taxable year pursuant to such
				agreement, and
								(C)in the case of a
				qualified habitat protection agreement, 50 percent of the costs paid or
				incurred by an eligible taxpayer during such taxable year pursuant to such
				agreement.
								(2)Limitation
				based on amount of taxThe credit allowed under subsection (a)(2)
				for any taxable year shall not exceed the excess (if any) of—
								(A)the regular tax
				liability for the taxable year reduced by the sum of the credits allowable
				under subpart A and sections 27, 30, 30B, and 30C, over
								(B)the tentative
				minimum tax for the taxable year.
								(3)Carryforward of
				unused creditIf the credit allowable under subsection (a)(2) for
				any taxable year exceeds the limitation imposed by paragraph (2) for such
				taxable year, such excess shall be carried to the succeeding taxable year and
				added to the credit allowable under subsection (a)(2) for such succeeding
				taxable year.
							(4)Special
				rules
								(A)Certain costs
				not includedNo credit shall be allowed under subsection (a)(2)
				for any cost which is paid or incurred by a taxpayer to comply with any
				requirement of a Federal, State, or local government.
								(B)Subsidized
				financingFor purposes of paragraph (1), the amount of costs paid
				or incurred by an eligible taxpayer pursuant to any agreement described in
				subsection (c) shall be reduced by the amount of any financing provided under
				any Federal or State program a principal purpose of which is to subsidize
				financing for the conservation of the habitat of a qualified species.
								(f)Endangered
				species recovery credit limitation
							(1)In
				generalThere is an endangered species recovery credit limitation
				for each calendar year. Such limitation is —
								(A)for 2007, 2008,
				2009, 2010, and 2011—
									(i)$300,000,000 with
				respect to qualified perpetual habitat protection agreements,
									(ii)$60,000,000 with
				respect to qualified 30-year habitat protection agreements, and
									(iii)$40,000,000
				with respect to qualified habitat protection agreements, and
									(B)except as
				provided in paragraph (3), zero thereafter.
								(2)Allocation of
				limitation
								(A)In
				generalThe Secretary, in consultation with the Secretary of the
				Interior and the Secretary of Commerce, shall allocate the endangered species
				recovery credit limitation to eligible taxpayers.
								(B)ConsiderationsIn
				making allocations to eligible taxpayers under this section, priority shall be
				given to taxpayers with agreements—
									(i)relating to
				habitats that will significantly increase the likelihood of recovering and
				delisting a species as an endangered species or a threatened species (as
				defined under section 2 of the Endangered Species Act of 1973),
									(ii)that are
				cost-effective and maximize the benefits to a qualified species per dollar
				expended,
									(iii)relating to
				habitats of species which have a federally approved recovery plan pursuant to
				section 4 of the Endangered Species Act of 1973,
									(iv)relating to
				habitats with the potential to contribute significantly to the improvement of
				the status of a qualified species,
									(v)relating to
				habitats with the potential to contribute significantly to the eradication or
				control of invasive species that are imperiling a qualified species,
									(vi)with habitat
				management plans that will manage multiple qualified species,
									(vii)with habitat
				management plans that will create adjacent or proximate habitat for the
				recovery of a qualified species,
									(viii)relating to
				habitats for qualified species with an urgent need for protection,
									(ix)with habitat
				management plans that assist in preventing the listing of a species as
				endangered or threatened under the Endangered Species Act of 1973 or a similar
				State law,
									(x)with habitat
				management plans that may resolve conflicts between the protection of qualified
				species and otherwise lawful human activities, and
									(xi)with habitat
				management plans that may resolve conflicts between the protection of a
				qualified species and military training or other military operations.
									(3)Carryover of
				unused limitationIf for any calendar year the limitation under
				paragraph (1) (after the application of this paragraph) exceeds the amount
				allocated to all eligible taxpayers for such calendar year, the limitation
				amount for the following calendar year shall be increased by the amount of such
				excess.
							(g)Other
				definitions and special rules
							(1)Appropriate
				SecretaryThe term appropriate Secretary has the
				meaning given to the term Secretary under section 3(15) of the
				Endangered Species Act of 1973.
							(2)Habitat
				management planThe term habitat management plan
				means, with respect to any habitat, a plan which—
								(A)identifies one or
				more qualified species to which the plan applies,
								(B)describes the
				management practices to be undertaken by the taxpayer,
								(C)describes the
				technical assistance to be provided to the taxpayer and identifies the entity
				that will provide such assistance,
								(D)provides a
				schedule of deadlines for undertaking such management practices, and
								(E)requires
				monitoring of the management practices and the status of the qualified
				species.
								(3)Qualified
				speciesThe term qualified species means—
								(A)any species
				listed as an endangered species or threatened species under the Endangered
				Species Act of 1973, or
								(B)any species for
				which a finding has been made under section 4(b)(3) of Endangered Species Act
				of 1973 that listing under such Act may be warranted.
								(4)TakingThe
				term taking has the meaning given to such term under the
				Endangered Species Act of 1973.
							(5)Reduction in
				basisFor purposes of this subtitle, the basis of any property
				for which a credit is allowable under subsection (a)(1) shall be reduced by the
				amount of the credit so allowed.
							(6)Denial of
				double benefitNo deduction shall be allowed under this chapter
				for any amount with respect to which a credit is allowed under subsection
				(a).
							(7)CertificationNo
				credit shall be allowed under subsection (a) unless the appropriate Secretary
				certifies that any agreement described in subsection (c) which is entered into
				by an eligible taxpayer will contribute to the recovery of a qualified
				species.
							(8)Request for
				authorization of incidental takingsThe Secretary shall request
				the appropriate Secretary to consider whether to authorize under the Endangered
				Species Act of 1973 takings by an eligible taxpayer of a qualified species to
				which an agreement described in subsection (c) relates if the takings are
				incidental to—
								(A)the restoration,
				enhancement, or management of the habitat pursuant to the habitat management
				plan under the agreement, or
								(B)the use of the
				property to which the agreement pertains at any time after the expiration of
				the easement or the specified period described in subsection (c)(4)(A), but
				only if such use will leave the qualified species at least as well off on the
				property as it was before the agreement was made.
								(9)RecaptureThe
				Secretary shall, by regulations, provide for recapturing the benefit under any
				credit allowable under subsection (a) if the Secretary, in consultation with
				the appropriate Secretary, determines that the eligible taxpayer has failed to
				carry out the duties of the taxpayer under the terms of a qualified perpetual
				habitat protection agreement, a qualified 30-year habitat protection agreement,
				or a qualified habitat protection
				agreement.
							.
			(b)Conforming
			 amendments
				(1)Section 1016(a)
			 of the Internal Revenue Code of 1986 is amended by striking and
			 at the end of paragraph (36), by striking the period at the end of paragraph
			 (37) and inserting , and, and by inserting after paragraph (37)
			 the following new paragraph:
					
						(38)to the extent
				provided in section
				30D(g)(5).
						.
				(2)The table of
			 sections for subpart B of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 30C the following new
			 item:
					
						
							Sec. 30D. Endangered species recovery
				credit.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			3.Deduction for
			 endangered species recovery expenditures
			(a)Deduction for
			 endangered species recovery expenditures
				(1)In
			 generalParagraph (1) of section 175(c) of the Internal Revenue
			 Code of 1986 (relating to definitions) is amended by inserting after the first
			 sentence the following new sentence: Such term shall include
			 expenditures paid or incurred for the purpose of achieving specific actions
			 recommended in recovery plans approved pursuant to the Endangered Species Act
			 of 1973..
				(2)Conforming
			 amendments
					(A)Section 175 of
			 such Code is amended by inserting , or for endangered species
			 recovery after prevention of erosion of land used in
			 farming each place it appears in subsections (a) and (c).
					(B)The heading of
			 section 175 of such Code is amended by inserting ; endangered species recovery
			 expenditures before the period.
					(C)The item relating
			 to section 175 in the table of sections for part VI of subchapter B of chapter
			 1 of such Code is amended by inserting ; endangered species recovery
			 expenditures before the period.
					(b)LimitationsParagraph
			 (3) of section 175(c) of the Internal Revenue Code of 1986 (relating to
			 additional limitations) is amended—
				(1)in the heading,
			 by inserting or endangered
			 species recovery plan after conservation plan,
			 and
				(2)in subparagraph
			 (A)(i), by inserting or the recovery plan approved pursuant to the
			 Endangered Species Act of 1973 after Department of
			 Agriculture.
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 expenditures paid or incurred after the date of the enactment of this
			 Act.
			4.Exclusion for
			 cost sharing payments under the Partners for Fish and Wildlife Act and certain
			 other programs authorized by the Fish and Wildlife Act of 1956
			(a)In
			 generalSubsection (a) of section 126 of the Internal Revenue
			 Code of 1986 (relating to certain cost-sharing payments) is amended by
			 redesignating paragraph (10) as paragraph (12) and by inserting after paragraph
			 (9) the following new paragraphs:
				
					(10)The Partners for
				Fish and Wildlife Program authorized by the Partners for Fish and Wildlife
				Act.
					(11)The Landowner
				Incentive Program, the State Wildlife Grants Program, and the Private
				Stewardship Grants Program authorized by the Fish and Wildlife Act of
				1956.
					.
			(b)Effective
			 dateThe amendments made by this section shall apply to payments
			 received after the date of the enactment of this Act.
			
